Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered. By way of this response, Applicant has cancelled claims 6 and 64, amended claims 1 and 59, and introduced new claims 68-69.
Claims 1-3, 8, 10, 13, 19-20, 31, 33-34, 36, 45-47, 53, 59, 62 and 65-69 are currently pending in the application. Claims 20, 45 and 62 remain withdrawn from consideration.
Claims 1-3, 8, 10, 13, 19, 31, 33-34, 36, 46-47, 53, 59, and 65-69 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated January 19, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 was filed after the mailing date of the first Office action on the merits on August 25, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 10, 13, 19, 31, 33-34, 36, 46-47, 53, 59, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (U.S. patent 10,517,875) in view of Damstrup (Int J Rad Onco Bio Phys, 94.4: 940(2). Elsevier B.V. (Mar 15, 2016)), and Yoo (U.S. patent 10,836,827).

Dong teaches a method for treating cancer, comprising the administration of an anti-B7-H1 (PD-L1) antibody and a DNA-PKcs inhibitor (col. 2, lines 10-14). Dong also teaches that the antibody and DNA-PK inhibitor may be administered simultaneously or sequentially (col. 2, lines 22-24). Dong also teaches that the inhibition of DNA-PKcs reduces tumor drug resistance (Figure 3).
However, Dong does not specifically teach the claimed anti-PD-L1 antibody avelumab or the claimed DNA-PK inhibitor (S)-[2-chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)-phenyl]-(6- methoxypyridazin-3-yl)-methanol.
Damstrup teaches that M3814, a DNA-protein kinase inhibitor with the formula (S)-[2-chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)-phenyl]-(6-methoxypyridazin-3-yl)-methanol, increases the efficacy of radiotherapy (Results).
Damstrup further teaches that this compound is useful in treating colon and head and neck cancer (Materials/Methods), which is pertinent to new claims 68 and 69.
Yoo teaches the anti-PD-L1 antibody avelumab, which possesses the claimed SEQ ID NOs of heavy chain, light chain, and complementarity determining region amino acid sequences of the instant claims (col. 61, lines 19-20). Yoo also teaches that anti-PD-L1 antibodies are useful in the treatment of squamous cell carcinoma of the head and neck (col. 53, line 40 through col. 55, line 20). Yoo also teaches kits containing therapeutic agents and/or other therapeutic and delivery agents, including instructions for administration (col. 67, line 63 through col. 68, line 20).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the above references to arrive at the claimed invention. Combination therapies of an anti-PD-L1 antibody and a DNA-PK inhibitor were known in the art, as taught by Dong. The claimed anti-PD-L1 antibody avelumab and the claimed DNA-PK inhibitor were also known in the art, as taught by Yoo and Damstrup, respectively. It would have been a matter of simple substitution to combine these references to use both avelumab and (S)- [2-chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)-pheny]]-(6-methox ypyridazin-3-yl)- methanol by methods known in the art, with nothing more than predictable results. The advantages and synergy between these two treatments was also known in the art, particularly in the context of enhancing radiotherapy.
The difference between the claimed invention and the prior art is the dosage of radiotherapy. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of radiotherapy could be adjusted to achieve optimum therapeutic efficacy.
Applicant argues that the disclosure of Dong would not have led a skilled artisan to select the elected species of DNA-PKcs inhibitor claimed, and the generic disclosure of a combination of an anti-B7-H1 (PD-L1) antibody and a DNA-PKcs inhibitor would not enable a skilled artisan to arrive at the claimed invention. Applicant further argues that there would have been no reasonable expectation of success of using the claimed combination of compounds to afford a surprisingly positive therapeutic outcome.
Applicant's arguments have been considered fully but are not found to be persuasive.
First, Dong is explicit in stating that DNA-PKcs is a B7-H1 binding protein, and that DNA-PKcs can be targeted to reduce B7-H1-mediated chemoresistance (col. 1, lines 48-55), and that it is useful to treat a cancer which expresses B7-H1 (PD-L1) with a DNA-PKcs inhibitor and an anti-B7-H1 blocking antibody (col. 2, lines 10-14). This is an explicit rationale to combine an anti-PD-L1 antibody and a DNA-PKcs inhibitor, along with a general expectation of synergy between the two, as Dong offers insight as to the mechanism of the interaction between the two systems. 
Likewise, in regards to Applicant's arguments concerning the Alsuliman reference cited in Applicant's reply dated November 19, 2021 as Exhibit B, Applicant's specification notes that there are many clinical trials currently underway which test combinations of DNA repair-targeted agents (i.e., DNA-PKcs inhibitors) and immune checkpoint agents (i.e. anti-PD-L1 antibodies) at page 3, lines 1-11, specifically citing WO 2016/014148, which is the published PCT application of the Dong reference. This appears to be an admission of known motivation to combine a known DNA-PKcs inhibitor and a known anti-PD-L1 antibody.
Furthermore, the Davidson reference cited by Applicant in the November 19, 2021 reply also states that DNA-PK inhibition using small molecule inhibitors holds promise for improving cancer therapy (page 5, right column, third paragraph), and that DNA-PK inhibitors have shown efficacy in synergizing chemotherapies in vitro (abstract).
Applicant asserts that the synergy between the claimed compounds is unique among the broad disclosure of such combinations according to Dong. Applicant has not presented data that would suggest that the combination of the claimed anti-PD-L1 antibody and DNA-PKcs inhibitor possess an unexpected synergy when compared to other combinations of anti-PD-L1 antibodies and a DNA-PKcs inhibitors. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. MPEP 716.01(c).
Comparison of the claimed compounds with the prior art is difficult since the Office is not equipped to test the claimed product and/or prior art products that appear to be related and conduct comparisons. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Evidence of a greater than expected result may be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). Also see MPEP 716.02. Applicant’s presented data in Figure 3 of the specification showing the combined treatment of M3814 and avelumab does not appear to meet this standard, as it is not readily apparent that the results are due to a merely additive effect of using two known anti-cancer treatments together or an unexpected synergy unique to the claimed combination of M3814 and avelumab. Applicant has the burden of explaining data in any declaration they proffer as evidence of non-obviousness. See Ex parte Tshizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) and MPEP 716.02(b).
Further data demonstrating that the synergy of the claimed combination of compounds is unique compared to other combinations of anti-PD-L1 antibodies and DNA-PKcs inhibitors would be beneficial in rebutting this argument. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). MPEP 2144.06.
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). MPEP 2143.02.
Damstrup teaches that M3814, a DNA-protein kinase inhibitor with the formula (S)-[2- chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)-phenyl]-(6-methoxypyridazin-3-yl)-methanol, is useful in treating colon and head and neck cancer. Yoo teaches the anti-PD-L1 antibody avelumab, which possesses the claimed SEQ ID NOs of heavy chain, light chain, and complementarity determining region amino acid sequences of the instant claims. Yoo also teaches that anti-PD-L1 antibodies are useful in the treatment of squamous cell carcinoma of the head and neck.	Combined with the motivation to combine an anti-PD-L1 antibody and a DNA-PKcs inhibitor presented in Dong, such a combination is prima facie obvious. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
This rejection is therefore maintained and extended to include new claims 68-69.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644    

/AMY E JUEDES/Primary Examiner, Art Unit 1644